Citation Nr: 1040521	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-38 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD, on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  

This appeal to the Board of Veteran's Appeals (Board) arose from 
a July 2007 rating decision in which the RO, inter alia, granted 
service connection and assigned an initial rating of 30 percent 
for PTSD, effective May 5, 2005.  In August 2007, the Veteran 
filed a notice of disagreement (NOD) with the assigned disability 
rating.  A statement of the case (SOC) was issued in November 
2007, and the Veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in December 2007.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  

In February 2008, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

For reasons expressed in more detail below, the Board has 
recharacterized the appeal as encompassing-in addition to the 
claim for a higher, initial rating for PTSD, noted above-higher 
rating for PTSD, on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321, and a claim for a TDIU due to PTSD, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as 
reflected on the title page).

The Board's decision addressing the claim for an initial rating 
in excess of 30 percent for PTSD is set forth below.  The claims 
for an initial rating in excess of 50 percent for PTSD, on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321, and for a 
TDIU, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b), are addressed in the remand following the 
order; those matters are being remanded to the RO, via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the May 5, 2005 effective date of the grant of service 
connection, the Veteran's PTSD has been manifested by nightmares, 
hyper-vigilance, social isolation, occasional panic attacks, 
impaired judgment, occasional disturbances of motivation and 
mood, hyper-vigilance, suspiciousness, occasional periods of 
unprovoked anger, and an inability to establish and maintain 
effective relationships.

3.  Collectively, the Veteran's psychiatric symptoms have 
suggested occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial, 50 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in  
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2005 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate his claim for service connection for 
PTSD.  After the award of service connection, and the Veteran's 
disagreement with the initial rating assigned, the November 2007 
SOC set forth the criteria for ratings for PTSD (which, in part, 
suffices for Dingess/Hartman).

The Board notes that the Veteran has not been provided specific 
notice regarding VA's assignment of disability ratings and 
effective dates.  However, the absence of such notice is not 
shown to prejudice the Veteran.  The claims file reflects that 
the Veteran and his representative had actual knowledge of the 
information and evidence necessary regarding the assignment of 
disability ratings.  In this regard, in his Written Brief 
Presentation, the Veteran's representative demonstrated that he 
had knowledge of what was necessary for the Veteran to establish 
a higher initial rating for PTSD.  Given this, the Board finds 
that the absence of VCAA notice specific to the claim for a 
higher initial rating for PTSD is harmless because actual 
knowledge of what the evidence must show to substantiate the 
claim is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (holding that where the appellant demonstrates awareness 
of the information and evidence necessary to establish 
entitlement to his claim, the appellant was not prejudiced by 
VA's failure to satisfy the duty to notify prior to the initial 
adjudication).

Further, with regard to effective date notice, as indicated 
below, the Board is granting the claim for increase to the date 
of original service connection.  Thus, no other effective date is 
being, or is to be, assigned.  Hence, there can be no possibility 
of prejudice to the appellant under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA treatment records, 
and the report of a June 2007 VA contract psychiatric evaluation.  
Also of record and considered in connection with the appeal is 
the transcript of the Veteran's DRO hearing, along with various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim herein decided is warranted.

The Veteran has argued that he should be afforded a new VA 
examination due to the inconsistency of the Global Assessment of 
Functioning (GAF) score assigned by the VA contract examiner and 
the Veteran's PTSD symptoms noted by the examiner.  As explained 
further below, the Board notes that the GAF score is not 
dispositive of the rating issue; rather, the Board has considered 
the Veteran's underlying symptomatology.  Furthermore, neither 
the Veteran nor his representative have identified any error or 
omission in the examination report itself; rather, the Veteran 
implies that the examination report reflects an accurate 
representation of the severity of his PTSD (since his 
disagreement is that the GAF score does not reflect his noted 
symptoms).  Thus, the Board finds no reason to further delay a 
decision in this appeal by ordering another examination.  In 
other words, the current record is adequate to decide the claim 
for a higher initial rating for PTSD, and further RO development 
in this regard is not required.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R.  Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged ratings" 
(assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  Fenderson, 12 Vet. App. 
at 126.

Historically, the RO awarded service connection and assigned an 
initial 30 percent rating for PTSD in a July 2007 rating 
decision.  Although the rating was assigned under Diagnostic Code 
9411, the actual criteria for rating psychiatric disabilities 
other than eating disorders is set forth in a general rating 
formula.  See 38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the 'psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.'  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that an initial 50 percent-but no higher-rating is 
warranted from the effective date of the grant of service 
connection.

VA treatment records dated from February 2005 to October 2008 
reflect that the Veteran sought regular counseling for his PTSD 
and participated in group therapy sessions.  The records note 
that the Veteran has taken Prazosin and Prozac to control some of 
his PTSD symptoms.  The Veteran reported nightmares, social 
isolation, difficulty dealing with crowds, anger, and hyper-
vigilance.  During the majority of the group sessions, it was 
noted that the Veteran actively participated, appeared calm, 
offered ideas, and accepted ideas and advice from others.  There 
was one instance where it was noted that the Veteran was anxious 
due to an incident that occurred the day before.   

A May 2006 progress note reflects the Veteran's report of 
nightmares 2 to 3 times per week, problems being in public around 
crowds, and denied depression and anger problems.  At the time of 
the session, the Veteran appeared well groomed, articulate, and 
oriented to person, place, time, and situation.  Some 
concentration and attention difficulties were noted.  The 
Veteran's mood was positive, his thought content normal and 
rational, and he denied any hallucinations or suicidal and 
homicidal ideations.  The examiner noted that the Veteran was 
unemployed due to a physical disability and lived with his sister 
and niece.  The diagnosis was PTSD, and a GAF of 60 was assigned.

The Veteran underwent a VA contract examination in June 2007.  
The examiner noted that the Veteran's symptoms began around 10 
years ago and that he was receiving treatment for PTSD as often 
as 2 times per week.  The Veteran did not give a history of 
hospitalization for psychiatric problems.  The Veteran reported 
an okay relationship with his 5 siblings.  He was divorced once 
and described his relationship with his daughter as nonexistent.  
The examiner noted the Veteran's appearance and hygiene were 
appropriate; his behavior was grossly inappropriate with examples 
of evasiveness and avoidance; affect and mood were abnormal with 
findings of periodic dysphoria; communication and speech were 
normal; concentration was normal; there were signs of 
suspiciousness, paranoia, and obsessional rituals severe enough 
to interfere with routine activities (example given was he does 
not trust politicians); thought processes were appropriate; 
judgment was impaired (examiner noted that he made impulsive 
decisions); abstract thinking was normal; memory was within 
normal limits; suicidal and homicidal ideation was absent.  At 
the time of the examination, no hallucinations, panic attacks, or 
delusions were observed.  The Veteran also denied any history of 
hallucinations.  The diagnosis was PTSD and antisocial 
personality.  The examiner opined that the Veteran's psychiatric 
symptoms were controlled by continuous medication, and noted that 
the Veteran was prescribed Prozac for his anxiety and anger.  The 
assigned GAF score was 65.  

In January 2009, a VA psychologist that had been treating the 
Veteran for PTSD at the VA Medical Center (VAMC) in Oklahoma 
City, Oklahoma, submitted a letter detailing the Veteran's 
symptomatology.  The VA psychologist noted that her clinical 
experience included over 100 therapy sessions with the Veteran.  
The report noted that the Veteran coped with painful memories by 
avoiding certain activities, places, and crowds.  She noted that 
the Veteran was hyper-vigilant and suspicious; experienced 
deficiencies in areas, such as work, family relations, judgment, 
thinking, and mood which dramatically affect his ability to 
function independently, appropriately and effectively; had 
extremely poor judgment; experienced chronic insomnia, impaired 
judgment, disturbance of motivation and mood, painful nightmares, 
panic attacks, and unprovoked irritability with periods of 
violence rendering him unable to establish and maintain effective 
relationships.  She also stated that the Veteran was incapable of 
being gainfully employed.  There were no suicidal or homicidal 
ideations presently.  The psychologist further noted that the 
Veteran was socially isolated and emotionally detached.  The 
letter reported a history of visual and auditory hallucinations, 
which the Veteran had denied.  The assigned GAF was 50.  

Collectively, the aforementioned medical evidence reflects that 
the Veteran's PTSD has been manifested by nightmares, hyper-
vigilance, social isolation, occasional panic attacks, impaired 
judgment, occasional disturbances of motivation and mood, hyper-
vigilance, suspiciousness, occasional periods of unprovoked 
anger, and an inability to establish and maintain effective 
relationships.  Accordingly, the  Board finds that, with 
resolution of all reasonable doubt in the Veteran's favor, his 
PTSD has more nearly approximated the criteria for a 50 percent, 
but no higher, rating.

While the Veteran does not demonstrate all of the symptoms 
associated with the 50 percent rating criteria, the Board finds 
that the overall symptomatic picture, to particularly include 
panic attacks, unprovoked irritability with periods of violence, 
impaired judgment, disturbance of motivation and mood, and 
nightmares, results in occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective relationships.  A 50 
percent rating is supported by the GAF score assigned by the VA 
psychologist.  

However, at no point has the Veteran's overall PTSD 
symptomatology met the criteria for the next higher 70 percent 
rating.  As noted above, a 70 percent rating is warranted when 
there is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish effective relationships.  However, the objective 
medical evidence does not show such symptoms as suicidal 
ideation; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; spatial 
disorientation; or neglect of personal appearance and hygiene 
that are characteristic of the 70 percent rating.  
  
The Board is well aware that not all of the demonstrative 
symptoms must be shown to warrant a higher rating; however, in 
this case, in light of the symptoms, the Board finds that the 
Veteran's total disability picture has more nearly approximated 
the criteria required for a 50 percent rating.  In this regard, 
the medical evidence does not show the Veteran to have 
occupational and social impairment with deficiencies in most 
areas, or an inability to establish and maintain effective 
relationships.

Rather, the treatment records note the Veteran appeared calm and 
participated actively in his group therapy sessions.  During his 
therapy sessions, the Veteran was able to interact with the other 
group members, offer advice, and was receptive to comments.  In 
fact, the Veteran often assisted other members of the group in 
activities.  The Veteran was able to maintain relationships with 
his siblings and reported living with his sister and her family.  

The Board further notes that none of the GAF scores assigned-60 
in April 2006, 65 in June 2007 and 50 in January 2009-alone, 
provides a basis for assigning a rating in excess of 50 percent 
for PTSD.  According to DSM-IV, a GAF score ranging from 41 to 50 
reflects severe symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score ranging from 51 
to 60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  A GAF score 
ranging from 61 to 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

In this case, the GAF scores of 60 and 65 clearly reflect even 
less impairment than that contemplated in the current 50 percent 
rating; hence, these scores provide no basis for a higher, 
initial rating.  Moreover, the GAF score of 50 is indicative of 
impairment consistent with that contemplated in the 50 percent 
rating.

As the criteria for the next higher, 70 percent rating are not 
met, it logically follows that the symptoms for the maximum 100 
percent rating under the General Rating Formula likewise are not 
met.

Accordingly, the Board finds that an initial 50 percent, but no 
higher, schedular rating for PTSD is warranted.  In reaching this 
conclusion, the Board has applied the benefit-of-the-doubt 
doctrine, but finds that the preponderance of the evidence is 
against assignment of a higher rating.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56(1990).


ORDER

An initial 50 percent schedular rating for PTSD is granted, 
subject to the legal authority governing the payment of VA 
compensation.


REMAND

The Board's review of the claims file reveals that further RO 
action on the matter of a higher initial rating for PTSD, on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321, and for a 
TDIU due to service-connected PTSD, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b), is warranted.

A determination of whether a claimant is entitled to an extra-
schedular rating under § 3.321(b) is a three step inquiry.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board 
determines that (1) the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology, and (2) 
the disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then (3) the case must be referred to an 
authorized official to determine whether, to accord justice, an 
extra-schedular rating is warranted.  Id.

Although the RO cited relevant law pertaining to extra-schedular 
consideration in a November 2007 SOC, the Board notes that the RO 
has not considered the matter of an extra-schedular rating.  To 
avoid any prejudice to the Veteran, and given the prescribed 
regulatory procedures for assigning such a rating, the RO must 
consider the matter of whether the Veteran is entitled to rating 
greater than the 50 percent rating herein awarded on an extra-
schedular rating, in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

The Board further notes that, under the applicable criteria, 
total disability ratings for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(b).

The Veteran's lone service-connected disability is PTSD, for 
which a 50 percent rating has been assigned.  Consequently, the 
percentage requirement of 4.16(a) has not been met.  However, as 
noted, entitlement to a TDIU, on an extra-schedular basis, per 38 
C.F.R. § 4.16(b), may nonetheless be established, if the Veteran 
is shown to be unemployable by reason of his service-connected 
disability.

During the February 2008 DRO hearing, and in correspondence 
submitted by a VA psychologist in January 2009, the Veteran and 
his representative appeared to raise a claim for a TDIU.  The VA 
psychologist opined that the Veteran is unemployable due to his 
service-connected PTSD.  

Given the Veteran's assertions, and the medical opinion 
indicating that the Veteran is unemployable due to PTSD, on these 
facts, the claim for a TDIU is essentially a component of the 
claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (holding that where a veteran submits 
evidence of a medical disability, makes a claim for the highest 
rating possible, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these 
circumstances-to include the medical evidence suggesting 
unemployability-the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU, and completing the 
other actions noted below, adjudicate the matter of the Veteran's 
entitlement to a TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid 
prejudice to the Veteran.  See e.g., Bernard, 4 Vet. App. at 393.

The Board also finds that further development on the matter of a 
TDIU is warranted.  While the VA psychologist noted that the 
Veteran was incapable of being gainfully employed, the May 2006 
progress note states that the Veteran is unemployed due to 
physical disabilities.  Additionally, the VA contract examiner 
did not opine as to the Veteran's employability.  

As the evidence of record on this point is inadequate, the Board 
finds that further examination of the Veteran would be helpful in 
resolving the claim on appeal.  Specifically, an opinion is 
needed as to whether the Veteran's service-connected PTSD, 
considered without regard to his nonservice-connected 
disabilities, render him unable to secure or maintain employment.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo 
examination, by a psychologist or psychiatrist, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for the scheduled VA examination, without good cause, may result 
in  denial of the claim for a TDIU (as this matter, emanating 
from an original claim for service connection, will be considered 
on the basis of the evidence of record).  See 38 C.F.R. § 
3.655(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  Id.  If the Veteran fails 
to report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain all outstanding medical  records.

The record seems to indicate that the Veteran is continuing to 
receive treatment for his PTSD from the Oklahoma City VAMC.   The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain the outstanding treatment records from the 
Oklahoma City VAMC, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.

Also, to ensure that all due process requirements are met and the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claims remaining on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the matters remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to psychiatric 
disability.  

2.  The RO should obtain from the Oklahoma 
City VAMC all outstanding pertinent records 
of mental health evaluation and/or treatment 
of the Veteran, to specifically include any 
records since October 2008.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file. 

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for a higher initial rating for 
PTSD, on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321 and for a TDIU, to include 
on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b).  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.  

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining additional evidence 
identified by following current procedures 
set forth in 38 C.F.R. § 3.159.  All records 
and responses received should be associated 
with the claims file.  If any records sought 
are not obtained, the RO should notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo a VA examination, 
by a psychologist or psychiatrist, at a VA 
medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should render an opinion, based 
upon review of the record and consistent with 
sound medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
Veteran's service-connected PTSD, alone, 
renders him unable to obtain or retain 
substantially gainful employment.  In 
rendering the requested opinion, the 
physician should specifically consider and 
discuss the January 2009 VA treatment report, 
the June 2007 VA contract examination report, 
and the VAMC treatment records.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims for a higher initial 
rating for PTSD, on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321, and for a 
TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), in light of 
all pertinent evidence and legal authority.  
The RO's adjudication of the claim for higher 
initial rating case should include 
consideration of whether any staged rating, 
pursuant to Fenderson (cited to above), is 
appropriate.

9.  If  any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


